DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to preliminary amendment filed on 4/24/2020. Claims 1-17 have been cancelled. Claims 18-28 and 30-37 have been newly added and are pending.

Priority
	Applicant’s claim for priority from parent application no. 15/822,748 filed 11/27/2017, which is a continuation of parent application no. 14/716,079 filed 5/19/2015, which further claims priority to U.S. Provisional application no. 62/008,004 filed 6/5/2014 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 3/13/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When new claims are presented, they must be numbered consecutively beginning with the 
Claim 29 is missing in the claims, given that claims 21-28 and claims 30-37 are provided. Claims 30, 31, 32, 33, 34, 35, 36, and 37 should be renumbered as 29, 30, 31, 32, 33, 34, 35, and 36, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 and 22-28, and 30-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman (5787484, patented Jul. 28, 1998), hereinafter “Norman”.

Regarding independent claim 18, Norman discloses:
An apparatus comprising (see Norman, Fig 3): 
a first group of memory cells coupled to a first access line of an array of memory cells and configured to store a first element (see Norman, Fig 3 item 104, Col 12 lines 53-60: Data to be written to array 216 are received at interface 102, and written from interface 102 to buffer memory 104. Buffer memory 104 can be an array of nonvolatile memory cells. Memory 104 has capacity to store a set of data.  This set can be a "sector" of the data, and such a sector of data can consist of a number (e.g., sixteen) of "packets" of the data); 
a second group of memory cells coupled to a second access line of the array of memory cells and configured to store a second element (see Norman, Fig 3 item 216, Col 11 lines 38-40: controller 129 causes flash interface to write the new data to a "free" sector of array 216); 
a plurality of sense amplifiers coupled to respective columns of the array corresponding to the first group of memory cells and the second group of memory cells (see Norman, Fig 3 item 110 and 129: comparator 110 connected to memory 104 via DMA 120, and connected to cell array 216 via interface 114, and see Col 9 lines 35-52: control engine 130 of controller 129, and asserts internal control signals to appropriate components of controller 129 (including control engine 130) as required to implement each memory operation specified by each control signal from host processor 2. Among the internal control signals asserted by interface 102 are enable/disable signals (as well as presets) which are asserted (from control engine 130) to comparator circuit 110, and see Fig 4, Col 17 lines 43-60: a multi-chip embodiment of the inventive flash memory system, including identical nonvolatile memory arrays 316, 416, and 516 (each implemented as a separate integrated circuit) and controller 129'. Controller 129' is programmed to control memory operations of any selected one of arrays 316, 416, and 516, and to process a sector of data to be written to any selected one of arrays 316, 416, and 516); and 
a controller coupled to the plurality of sense amplifiers and configured to control the plurality of sense amplifiers and a plurality of compute components to compare the first element to the second element by performing a number of AND operations, OR operations, shift operations, and invert operations (see Norman, Fig 1, Fig 6, Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low.  The low output of NAND 408 is presented to the J input of JK register 410.  The controller will then generate a clock sampling the compare condition, as determined by the logic level of the J input.  If the J is low (the two bytes match each other), the JK register will remain clear indicating that the data has compared. The controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104, again repeating the compare and sample operation. If any of the bytes of data read from flash memory 216 miscompares with a corresponding one of the bytes of write data in buffer 104, the J input of circuit 410 will be driven to a logic high and the JK register will toggle to the set state when sampled by the compare clock.  Once the JK register becomes set, it will remain set indicating a miscompare has occurred).

Regarding claim 19, Norman further discloses wherein the controller is further configured control the plurality of sense amplifiers and the plurality of compute components to perform the number of AND operations, OR operations, invert operations, and shift operations without performing a sense line address access (see Norman, Fig 1, Fig 6, Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low.  The low output of NAND 408 is presented to the J input of JK register 410.  The controller will then generate a clock sampling the compare condition, as determined by the logic level of the J input.  If the J is low (the two bytes match each other), the JK register will remain clear indicating that the data has compared. The controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104, again repeating the compare and sample operation. If any of the bytes of data read from flash memory 216 miscompares with a corresponding one of the bytes of write data in buffer 104, the J input of circuit 410 will be driven to a logic high and the JK register will toggle to the set state when sampled by the compare clock.  Once the JK register becomes set, it will remain set indicating a miscompare has occurred).

	Regarding claim 20, Norman further discloses wherein the plurality of sense amplifiers are coupled to a plurality of sense lines of the array of memory cells and to the plurality of compute components (see Norman, Fig 1, Fig 6, Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low, and see Fig 4, Col 17 lines 43-60: a multi-chip embodiment of the inventive flash memory system, including identical nonvolatile memory arrays 316, 416, and 516 (each implemented as a separate integrated circuit) and controller 129'. Controller 129' is programmed to control memory operations of any selected one of arrays 316, 416, and 516, and to process a sector of data to be written to any selected one of arrays 316, 416, and 516).

Regarding claim 22, Norman further discloses wherein the plurality of sense amplifiers are coupled to the plurality of compute components and are located on a separate and distinct portion of the apparatus from the plurality of compute components (see Norman, Fig 1, Fig 6, Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low, and see Fig 4, Col 17 lines 43-60: a multi-chip embodiment of the inventive flash memory system, including identical nonvolatile memory arrays 316, 416, and 516 (each implemented as a separate integrated circuit) and controller 129'. Controller 129' is programmed to control memory operations of any selected one of arrays 316, 416, and 516, and to process a sector of data to be written to any selected one of arrays 316, 416, and 516).

Regarding claim 23, Norman further discloses wherein the apparatus comprises a processing in memory device (see Norman, Fig 3, Col 9 lines 35-52: in response to control signals and address bits from processor 2 (or another external host), interface 102 sends the address bits (including bits identifying cylinder, head, and sector addresses) to control engine 130 of controller 129, and asserts internal control signals to appropriate components of controller 129 (including control engine 130) as required to implement each memory operation specified by each control signal from host processor 2 (e.g., a read of some or all cells of array 216, an erase of one or more erase blocks of array 216, or a write of data to some or all cells of array 216).

Regarding independent claim 24, Norman discloses:
A system (see Norman, Fig 3), comprising: 
a host comprising a processing resource configured to generate instructions (see Norman, Fig 3, Col 9 lines 35-52: in response to control signals and address bits from processor 2 (or another external host), interface 102 sends the address bits (including bits identifying cylinder, head, and sector addresses) to control engine 130 of controller 129, and asserts internal control signals to appropriate components of controller 129 (including control engine 130) as required to implement each memory operation specified by each control signal from host processor 2 (e.g., a read of some or all cells of array 216, an erase of one or more erase blocks of array 216, or a write of data to some or all cells of array 216); and 
a memory device coupled to the host and configured to execute the instructions to (see Norman, Fig 3, Col 11 lines 38-40: controller 129 connected to array 216): 
perform a comparison operation by controlling a plurality of sense amplifiers coupled to an array of memory cells and a plurality of compute components (see Norman, Fig 1, Fig 6, Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low, and see Fig 4, Col 17 lines 43-60: a multi-chip embodiment of the inventive flash memory system, including identical nonvolatile memory arrays 316, 416, and 516 (each implemented as a separate integrated circuit) and controller 129'. Controller 129' is programmed to control memory operations of any selected one of arrays 316, 416, and 516, and to process a sector of data to be written to any selected one of arrays 316, 416, and 516), wherein the comparison operation is performed on: 
a first element stored in a first group of memory cells coupled to a first access line of the array of memory cells and to a plurality of sense lines of the array of memory cells (see Norman, Fig 3 item 104, Col 12 lines 53-60: Data to be written to array 216 are received at interface 102, and written from interface 102 to buffer memory 104. Buffer memory 104 can be an array of nonvolatile memory cells. Memory 104 has capacity to store a set of data.  This set can be a "sector" of the data, and such a sector of data can consist of a number (e.g., sixteen) of "packets" of the data); and 
a second element stored in a second group of memory cells coupled to a second access line of the array of memory cells and to the plurality of sense lines (see Norman, Fig 3 item 216, Col 11 lines 38-40: controller 129 causes flash interface to write the new data to a "free" sector of array 216); 
wherein the comparison operation provides an indication of whether the first element is equal to the second element or which of the first element and the second element is greater (see Norman, Fig 1, Fig 6, Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low.  The low output of NAND 408 is presented to the J input of JK register 410.  The controller will then generate a clock sampling the compare condition, as determined by the logic level of the J input.  If the J is low (the two bytes match each other), the JK register will remain clear indicating that the data has compared. The controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104, again repeating the compare and sample operation. If any of the bytes of data read from flash memory 216 miscompares with a corresponding one of the bytes of write data in buffer 104, the J input of circuit 410 will be driven to a logic high and the JK register will toggle to the set state when sampled by the compare clock.  Once the JK register becomes set, it will remain set indicating a miscompare has occurred), and 
wherein the memory device is configured to perform the comparison operation without transferring the first element or the second element to the processing resource of the host (see Norman, Fig 1, Fig 6, Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low.  The low output of NAND 408 is presented to the J input of JK register 410.  The controller will then generate a clock sampling the compare condition, as determined by the logic level of the J input.  If the J is low (the two bytes match each other), the JK register will remain clear indicating that the data has compared. The controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104, again repeating the compare and sample operation. If any of the bytes of data read from flash memory 216 miscompares with a corresponding one of the bytes of write data in buffer 104, the J input of circuit 410 will be driven to a logic high and the JK register will toggle to the set state when sampled by the compare clock.  Once the JK register becomes set, it will remain set indicating a miscompare has occurred).

Regarding claim 25, Norman further discloses wherein the first element is a first bit-vector and each memory cell of the first group of memory cells stores a respective bit of the first bit-vector (see Norman, Fig 3 item 104, Col 12 lines 53-60: Data to be written to array 216 are received at interface 102, and written from interface 102 to buffer memory 104. Buffer memory 104 can be an array of nonvolatile memory cells. Memory 104 has capacity to store a set of data.  This set can be a "sector" of the data, and such a sector of data can consist of a number (e.g., sixteen) of "packets" of the data, and see Col 9 line 53 – Col 10 line 21: controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104).

Regarding claim 26, Norman further discloses wherein the second element is a second bit-vector and each memory cell of the second group of memory cells stores a respective bit of the second bit- vector (see Norman, Col 9 lines 11-21: Flash memory array 216 of FIG. 3 preferably includes a cell array identical to array 116 of FIG. 2 (which can be identical to array 16 of FIG. 1) and circuitry which performs the functions of elements 12, 14, and 33 of FIG. 1.  Flash interface 114 receives data (to be written to array 114) and address bits from other elements of chip 3 and asserts corresponding data and address bits with appropriate timing and format to array 216.  Flash interface 114 also reads data bits from cells of array 216 (e.g., from any selected sector of cells of array 216), and see Col 9 line 53 – Col 10 line 21: controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104, and see Col 12 line 53 – Col 13 line 5: comparator circuit 110 operates in a mode in which it compares a set (e.g., a sector) of new data temporarily stored in buffer 104 to be later written to flash memory array 216 (e.g., to a sector of array 216), with a previously stored set (e.g., sector) of data.  The previously stored set of data is data, stored in cells of flash memory array 216 (e.g., in a sector of array 216 to which a sector of data in buffer 104 is to be written), which is to be replaced by the new data in buffer memory 104).

Regarding claim 27, Norman further discloses wherein the first element is a first value and the second element is a second value, and wherein the memory device is further configured to control the plurality of compute components to perform the comparison operation to determine whether the first value is equal to the second value or which of the first value and the second value is greater (see Norman, Fig 6 items FLASH DATA, BUFFER MEMORY DATA, 400-406, 408, and 410, and see Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low.  The low output of NAND 408 is presented to the J input of JK register 410.  The controller will then generate a clock sampling the compare condition, as determined by the logic level of the J input.  If the J is low (the two bytes match each other), the JK register will remain clear indicating that the data has compared. The controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104, again repeating the compare and sample operation. If any of the bytes of data read from flash memory 216 miscompares with a corresponding one of the bytes of write data in buffer 104, the J input of circuit 410 will be driven to a logic high and the JK register will toggle to the set state when sampled by the compare clock.  Once the JK register becomes set, it will remain set indicating a miscompare has occurred).

Regarding claim 28, Norman further discloses wherein the memory device is further configured to control the plurality of compute components to store a result of the comparison operation in a third group of memory cells coupled to a third access line of the array of memory cells and the plurality of sense lines (see Norman, Col 11 lines 23-48: In response to the internal control signals and address bits asserted by interface 102 (in response to the control signals and address bits received from host processor 2), controller 129 writes each sector of the data to a "free" sector (e.g., row) of array 216 which corresponds to the sector. When controller 129 determines that a previously written sector of array 216 needs to be updated with new data received from host processor 2, controller 129 causes chip 3 to execute the following operations: controller 129 causes flash interface to write the new data to a "free" sector of array 216, which is an erased sector other than the previously written sector (i.e., an erased sector of array 216 to which data has not been written since the last erase of the entire erase block containing the erased sector); controller 129 marks the previously written sector as old (obsolete, and ready to be erased); and typically also controller 129 asserts a confirmation signal to interface 102 (to be relayed to the host to confirm that the requested write operation has been performed).

Regarding independent claim 30, Norman discloses:
A system (see Norman, Fig 3), comprising: 
a memory device comprising (see Norman, Fig 3, Col 11 lines 38-40: controller 129 connected to array 216): 
a first group of memory cells coupled to a first access line of an array of memory cells and configured to store a first element (see Norman, Fig 3 item 104, Col 12 lines 53-60: Data to be written to array 216 are received at interface 102, and written from interface 102 to buffer memory 104. Buffer memory 104 can be an array of nonvolatile memory cells. Memory 104 has capacity to store a set of data.  This set can be a "sector" of the data, and such a sector of data can consist of a number (e.g., sixteen) of "packets" of the data); 
a second group of memory cells coupled to a second access line of the array of memory cells and configured to store a second element (see Norman, Fig 3 item 216, Col 11 lines 38-40: controller 129 causes flash interface to write the new data to a "free" sector of array 216); and 
a plurality of sense amplifiers coupled to respective columns of the array of memory cells corresponding to the first and second groups of memory cells (see Norman, Fig 3 item 110 and 129: comparator 110 connected to memory 104 via DMA 120, and connected to cell array 216 via interface 114, and see Col 9 lines 35-52: control engine 130 of controller 129, and asserts internal control signals to appropriate components of controller 129 (including control engine 130) as required to implement each memory operation specified by each control signal from host processor 2. Among the internal control signals asserted by interface 102 are enable/disable signals (as well as presets) which are asserted (from control engine 130) to comparator circuit 110, and see Fig 4, Col 17 lines 43-60: a multi-chip embodiment of the inventive flash memory system, including identical nonvolatile memory arrays 316, 416, and 516 (each implemented as a separate integrated circuit) and controller 129'. Controller 129' is programmed to control memory operations of any selected one of arrays 316, 416, and 516, and to process a sector of data to be written to any selected one of arrays 316, 416, and 516); and 
a controller configured to control a plurality of compute components coupled to the plurality of sense amplifiers to compare the first element to the second element (see Norman, Fig 1, Fig 6, Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low.  The low output of NAND 408 is presented to the J input of JK register 410.  The controller will then generate a clock sampling the compare condition, as determined by the logic level of the J input.  If the J is low (the two bytes match each other), the JK register will remain clear indicating that the data has compared. The controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104, again repeating the compare and sample operation. If any of the bytes of data read from flash memory 216 miscompares with a corresponding one of the bytes of write data in buffer 104, the J input of circuit 410 will be driven to a logic high and the JK register will toggle to the set state when sampled by the compare clock.  Once the JK register becomes set, it will remain set indicating a miscompare has occurred).

Regarding claim 31, Norman further discloses wherein the memory device further comprises a third group of memory cells of the array of memory cells, and wherein the controller is further configured to control the plurality of compute components to store a result of comparing the first element to the second element in the third group of memory cells (see Norman, Col 11 lines 23-48: In response to the internal control signals and address bits asserted by interface 102 (in response to the control signals and address bits received from host processor 2), controller 129 writes each sector of the data to a "free" sector (e.g., row) of array 216 which corresponds to the sector. When controller 129 determines that a previously written sector of array 216 needs to be updated with new data received from host processor 2, controller 129 causes chip 3 to execute the following operations: controller 129 causes flash interface to write the new data to a "free" sector of array 216, which is an erased sector other than the previously written sector (i.e., an erased sector of array 216 to which data has not been written since the last erase of the entire erase block containing the erased sector); controller 129 marks the previously written sector as old (obsolete, and ready to be erased); and typically also controller 129 asserts a confirmation signal to interface 102 (to be relayed to the host to confirm that the requested write operation has been performed).

Regarding claim 32, Norman further discloses wherein the third group of memory cells is a same group of memory cells of the array of memory cells as at least one of the first group of memory cells and the second group of memory cells (see Norman, Col 11 lines 23-48: In response to the internal control signals and address bits asserted by interface 102 (in response to the control signals and address bits received from host processor 2), controller 129 writes each sector of the data to a "free" sector (e.g., row) of array 216 which corresponds to the sector. When controller 129 determines that a previously written sector of array 216 needs to be updated with new data received from host processor 2, controller 129 causes chip 3 to execute the following operations: controller 129 causes flash interface to write the new data to a "free" sector of array 216, which is an erased sector other than the previously written sector (i.e., an erased sector of array 216 to which data has not been written since the last erase of the entire erase block containing the erased sector); controller 129 marks the previously written sector as old (obsolete, and ready to be erased); and typically also controller 129 asserts a confirmation signal to interface 102 (to be relayed to the host to confirm that the requested write operation has been performed).

Regarding claim 33, Norman further discloses wherein the third group of memory cells are coupled to a third access line and to a fourth access line of the array of memory cells, wherein the third and the fourth access lines are different from the first and the second access lines (see Norman, Fig 4, Col 17 lines 43-53: a multi-chip embodiment of the inventive flash memory system, including identical nonvolatile memory arrays 316, 416, and 516 (each implemented as a separate integrated circuit) and controller 129'.  Each cell of each of arrays 316, 416, and 516 is preferably a flash memory cell.  Also preferably, each of arrays 316, 416, and 516 comprises at least one decode block of flash memory cells (and preferably several such decode blocks), each decode block includes at least one erase block of cells, and each of the erase blocks includes at least one row of cells.  Controller 129' is programmed to control memory operations of any selected one of arrays 316, 416, and 516, and to process a sector of data to be written to any selected one of arrays 316, 416, and 516 in accordance with the invention, and see Col 11 lines 23-48: In response to the internal control signals and address bits asserted by interface 102 (in response to the control signals and address bits received from host processor 2), controller 129 writes each sector of the data to a "free" sector (e.g., row) of array 216 which corresponds to the sector. When controller 129 determines that a previously written sector of array 216 needs to be updated with new data received from host processor 2, controller 129 causes chip 3 to execute the following operations: controller 129 causes flash interface to write the new data to a "free" sector of array 216, which is an erased sector other than the previously written sector (i.e., an erased sector of array 216 to which data has not been written since the last erase of the entire erase block containing the erased sector); controller 129 marks the previously written sector as old (obsolete, and ready to be erased); and typically also controller 129 asserts a confirmation signal to interface 102 (to be relayed to the host to confirm that the requested write operation has been performed).

Regarding claim 34, Norman further discloses wherein the controller is further configured to control the plurality of compute components to store a result of comparing the first element to the second element in the third group of memory cells as: 
a first bit-vector stored in a number of memory cells of the third group of memory cells coupled to the third access line (see Norman, Col 11 lines 23-48: In response to the internal control signals and address bits asserted by interface 102 (in response to the control signals and address bits received from host processor 2), controller 129 writes each sector of the data to a "free" sector (e.g., row) of array 216 which corresponds to the sector. When controller 129 determines that a previously written sector of array 216 needs to be updated with new data received from host processor 2, controller 129 causes chip 3 to execute the following operations: controller 129 causes flash interface to write the new data to a "free" sector of array 216, which is an erased sector other than the previously written sector (i.e., an erased sector of array 216 to which data has not been written since the last erase of the entire erase block containing the erased sector); controller 129 marks the previously written sector as old (obsolete, and ready to be erased); and typically also controller 129 asserts a confirmation signal to interface 102 (to be relayed to the host to confirm that the requested write operation has been performed); and 
a second bit-vector stored in a number of memory cells of the third group of memory cells coupled to the fourth access line (see Norman, Col 11 lines 23-48: In response to the internal control signals and address bits asserted by interface 102 (in response to the control signals and address bits received from host processor 2), controller 129 writes each sector of the data to a "free" sector (e.g., row) of array 216 which corresponds to the sector. When controller 129 determines that a previously written sector of array 216 needs to be updated with new data received from host processor 2, controller 129 causes chip 3 to execute the following operations: controller 129 causes flash interface to write the new data to a "free" sector of array 216, which is an erased sector other than the previously written sector (i.e., an erased sector of array 216 to which data has not been written since the last erase of the entire erase block containing the erased sector); controller 129 marks the previously written sector as old (obsolete, and ready to be erased); and typically also controller 129 asserts a confirmation signal to interface 102 (to be relayed to the host to confirm that the requested write operation has been performed).

Regarding claim 35, Norman further discloses wherein the controller is further configured to, in response to the first element being greater than the second element, control the plurality of compute components to store the first bit-vector as a first bit pattern and the second bit-vector as a second bit pattern (see Norman, Fig 6 items FLASH DATA, BUFFER MEMORY DATA, 400-406, 408, and 410, and see Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low.  The low output of NAND 408 is presented to the J input of JK register 410.  The controller will then generate a clock sampling the compare condition, as determined by the logic level of the J input.  If the J is low (the two bytes match each other), the JK register will remain clear indicating that the data has compared. The controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104, again repeating the compare and sample operation. If any of the bytes of data read from flash memory 216 miscompares with a corresponding one of the bytes of write data in buffer 104, the J input of circuit 410 will be driven to a logic high and the JK register will toggle to the set state when sampled by the compare clock.  Once the JK register becomes set, it will remain set indicating a miscompare has occurred).

Regarding claim 36, Norman further discloses wherein the controller is further configured to, in response to the second element being greater than the first element, control the plurality of Amendment dated April 24, 2020compute components to store the first bit-vector as the second bit pattern and the second bit- vector as the first bit pattern (see Norman, Fig 6 items FLASH DATA, BUFFER MEMORY DATA, 400-406, 408, and 410, and see Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low.  The low output of NAND 408 is presented to the J input of JK register 410.  The controller will then generate a clock sampling the compare condition, as determined by the logic level of the J input.  If the J is low (the two bytes match each other), the JK register will remain clear indicating that the data has compared. The controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104, again repeating the compare and sample operation. If any of the bytes of data read from flash memory 216 miscompares with a corresponding one of the bytes of write data in buffer 104, the J input of circuit 410 will be driven to a logic high and the JK register will toggle to the set state when sampled by the compare clock.  Once the JK register becomes set, it will remain set indicating a miscompare has occurred).

Regarding claim 37, Norman further discloses wherein the first element is one of a plurality of first elements stored by the first group of memory cells (see Norman, Fig 3 item 104, Col 12 lines 53-60: Data to be written to array 216 are received at interface 102, and written from interface 102 to buffer memory 104. Buffer memory 104 can be an array of nonvolatile memory cells. Memory 104 has capacity to store a set of data.  This set can be a "sector" of the data, and such a sector of data can consist of a number (e.g., sixteen) of "packets" of the data), 
wherein the second element is one of a plurality of second elements stored by the second group of memory cells (see Norman, Fig 3 item 216, Col 11 lines 38-40: controller 129 causes flash interface to write the new data to a "free" sector of array 216), and 
wherein the controller is further configured to control the plurality of compute components to compare respective first element and second element pairs in parallel (see Norman, Fig 1, Fig 6, Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low.  The low output of NAND 408 is presented to the J input of JK register 410.  The controller will then generate a clock sampling the compare condition, as determined by the logic level of the J input.  If the J is low (the two bytes match each other), the JK register will remain clear indicating that the data has compared. The controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104, again repeating the compare and sample operation. If any of the bytes of data read from flash memory 216 miscompares with a corresponding one of the bytes of write data in buffer 104, the J input of circuit 410 will be driven to a logic high and the JK register will toggle to the set state when sampled by the compare clock.  Once the JK register becomes set, it will remain set indicating a miscompare has occurred).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (5787484, patented Jul. 28, 1998), in view of Okawa (20100002528, pub. Jan. 7, 2010), hereinafter “Okawa”.

Regarding claim 21, Norman discloses all the claimed limitations as set forth in the rejection of claim 18 above.

Norman does not disclose wherein each of the plurality of sense amplifiers comprises a primary latch and each of the plurality of compute components comprises a secondary latch.

However, Okawa discloses wherein each of the plurality of sense amplifiers comprises a primary latch and each of the plurality of compute components comprises a secondary latch (see Okawa, Fig 8, par. [0041]: a memory cell array 5 containing a plurality of static memory cells (MC) 1 arranged in a matrix form, a plurality of word drivers 2 for driving word lines WL0 to WLn coupled to selection terminals of the memory cells 1, a row decoder 3, a control logic circuit 4 for controlling SRAM module write/read operations, a column decoder 11, a column switch 12, a write amplifier 13, a sense amplifier 14, and see par. [0042]: election terminals of the memory cells 1 are coupled row-wise to the word lines WL0 to WLn, and input/output terminals of the memory cells 1 are coupled column-wise to complementary bit lines.  Each of the complementary bit lines are coupled to the column switch 12, and see Fig 2, par. [0054]: the sense amplifier 104 comprises a primary-stage latch-type sense amplifier (first latch-type sense amplifier) 201, a secondary-stage latch-type sense amplifier (second latch-type sense amplifier).

Norman and Okawa are analogous arts, because they are about memory circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Norman, with the feature in which a memory cell array 5 containing a plurality of static memory cells (MC) 1 arranged in a matrix form, a plurality of word drivers 2 for driving word lines WL0 to WLn coupled to selection terminals of the memory cells 1, a row decoder 3, a control logic circuit 4 for controlling SRAM module write/read operations, a column decoder 11, a column switch 12, a write amplifier 13, a sense amplifier 14, election terminals of the memory cells 1 are coupled row-wise to the word lines WL0 to WLn, and input/output terminals of the memory cells 1 are coupled column-wise to complementary bit lines, each of the complementary bit lines are coupled to the column switch 12, and the sense amplifier 104 comprises a primary-stage latch-type sense amplifier (first latch-type sense amplifier) 201, a secondary-stage latch-type sense amplifier (second latch-type sense amplifier as disclosed by Okawa, with the motivation that characteristic variations .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 18-23 and 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,593,418. Although the claims at issue are not identical, they are not patentably distinct from each other.

See table below:
Current Application
10,593,418
18. An apparatus comprising: 

a first group of memory cells coupled to a first access line of an array of memory cells and configured to store a first element;

a second group of memory cells coupled to a second access line of the array of memory cells and configured to store a second element;
 
a plurality of sense amplifiers coupled to respective columns of the array corresponding to the first group of memory cells and the second group of memory cells; and
 
a controller coupled to the plurality of sense amplifiers and configured to control the plurality of sense amplifiers and a plurality of compute components to compare the first element to the second element by performing a number of AND operations, OR operations, shift operations, and invert operations.

19. The apparatus of claim 18, wherein the controller is further configured control 

21. The apparatus of claim 18, wherein each of the plurality of sense amplifiers comprises a primary latch and each of the plurality of compute components comprises a secondary latch.

30. A system, comprising: 

a memory device comprising:
 
a first group of memory cells coupled to a first access line of an array of memory cells and configured to store a first element;
 



a plurality of sense amplifiers coupled to respective columns of the array of memory cells corresponding to the first and second groups of memory cells; and 

a controller configured to control a plurality of compute components coupled to the plurality of sense amplifiers to compare the first element to the second element.




33. The system of claim 30, wherein the third group of memory cells are coupled to a third access line and to a fourth 


35.  The system of claim 34, wherein the controller is further configured to, in response to the first element being greater than the second element, control the plurality of compute components to store the first bit-vector as a first bit pattern and the second bit-vector as a second bit pattern.  

36. The system of claim 35, wherein the controller is further configured to, in response to the second element being greater than the first element, control the plurality of compute components to store the first bit-vector as the second bit pattern and the second bit- vector as the first bit pattern.

37. The system of claim 30, wherein the first element is one of a plurality of first elements stored by the first group of memory cells, 

wherein the second element is one of a plurality of second elements stored by the second group of memory cells, and 

wherein the controller is further configured to control the plurality of compute components to compare respective first element and second element pairs in parallel.


a first group of memory cells coupled to a first access line of an array of memory cells and configured to store a first element;  

a second group of memory cells coupled to a second access line of the array of memory cells and configured to store a second element;  

sensing circuitries coupled to a respective plurality of columns of the array of memory cells corresponding to the first group of memory cells and the second group of memory cells; and 

a controller coupled to the sensing circuitries and configured to control the sensing circuitries to perform a number of AND operations, OR operations, shift operations, and invert operations to compare the first element to the second element.


2.  The apparatus of claim 1, wherein the sensing circuitries are controlled to 



4.  The apparatus of claim 3, wherein the sense amplifier further comprises a primary latch and the compute component comprises a secondary latch.


12.  A system, comprising: 

a memory device comprising: an array of memory cells comprising: 
a first group of memory cells coupled to a first access line of the array of memory cells and configured to store a first element;  



sensing circuitries coupled to respective columns of the array of memory cells corresponding to the first group of memory cells and the second group of memory cells;  and 
a controller coupled to the sensing circuitries and configured to control the sensing circuitries to: perform a comparison operation by comparing the first element stored in the first group of memory cells and the second element stored in the second group of memory cells; …

14.  The system of claim 12, wherein the third group of memory cells are coupled to a third access line of the array of 

6.  The system of claim 15, wherein the controller is configured to control the sensing circuitries to, responsive to the first element being greater than the second element, store the first bit-vector as a first bit pattern and the second bit-vector as a second bit pattern.


17.  The system of claim 16, wherein the controller is configured to control the sensing circuitries to, responsive to the second element being greater than the first element, store the first bit-vector as the second bit pattern and the second bit-vector as the first bit pattern.


18.  The system of claim 12, wherein the first element is one of a plurality of first elements stored in the first group of memory cells, 

wherein the second element is one of a plurality of second elements stored in the second group of memory cells, and 

wherein the controller is configured to control the sensing circuitries to perform a plurality of comparison operations, in parallel, on respective first element and second element pairs.



Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,593,418, in view of Norman (5787484, patented Jul. 28, 1998).

See table below:


10,593,418
24. (New) A system, comprising: …

… a first element stored in a first group of memory cells coupled to a first access line of the array of memory cells and to a plurality of sense lines of the array of memory cells; and 

a second element stored in a second group of memory cells coupled to a second access line of the array of memory cells and to the plurality of sense lines; 

wherein the comparison operation provides an indication of whether the first element is equal to the second element or which of the first element and the second element is greater, and 

wherein the memory device is configured to perform the comparison operation 


a first group of memory cells coupled to a first access line of an array of memory cells and configured to store a first element;  


a second group of memory cells coupled to a second access line of the array of memory cells and configured to store a second element;  


sensing circuitries coupled to a respective plurality of columns of the array of memory cells corresponding to the first group of memory cells and the second group of memory cells; and 

a controller coupled to the sensing circuitries and configured to control the 


… a host comprising a processing resource configured to generate instructions; and 
a memory device coupled to the host and configured to execute the instructions to: 
perform a comparison operation by controlling a plurality of sense amplifiers coupled to an array of memory cells and a plurality of compute components, wherein the comparison operation is performed on: …

However, Norman discloses:
… a host comprising a processing resource configured to generate instructions (see Norman, Fig 3, Col 9 lines 35-52: in response to control signals and address bits from processor 2 (or another external host), interface 102 sends the address bits (including bits identifying cylinder, head, and sector addresses) to control engine 130 of controller 129, and asserts internal control signals to appropriate components of controller 129 (including control engine 130) as required to implement each memory operation specified by each control signal from host processor 2 (e.g., a read of some or all cells of array 216, an erase of one or more erase blocks of array 216, or a write of data to some or all cells of array 216); and 
a memory device coupled to the host and configured to execute the instructions to (see Norman, Fig 3, Col 11 lines 38-40: controller 129 connected to array 216): 
perform a comparison operation by controlling a plurality of sense amplifiers coupled to an array of memory cells and a plurality of compute components (see Norman, Fig 1, Fig 6, Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low, and see Fig 4, Col 17 lines 43-60: a multi-chip embodiment of the inventive flash memory system, including identical nonvolatile memory arrays 316, 416, and 516 (each implemented as a separate integrated circuit) and controller 129'. Controller 129' is programmed to control memory operations of any selected one of arrays 316, 416, and 516, and to process a sector of data to be written to any selected one of arrays 316, 416, and 516), wherein the comparison operation is performed on:…

10,593,418 and Norman are analogous arts, because they are about memory circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of 10,593,418, with the feature of Norman described above, with the motivation to improve flash memory systems, as disclosed by Norman in Col 4 lines 20-22.

Claims 18 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,830,999, in view of Norman (5787484, patented Jul. 28, 1998).

See table below:
Current Application
9,830,999
18. An apparatus comprising: 

a first group of memory cells coupled to a first access line of an array of memory cells and configured to store a first element;
 
a second group of memory cells coupled to a second access line of the array of 
 
… a controller coupled to the plurality of sense amplifiers and configured to control the plurality of sense amplifiers and a plurality of compute components to compare the first element to the second element by performing a number of AND operations, OR operations, shift operations, and invert operations.

30. A system, comprising: 

a memory device comprising:
 a first group of memory cells coupled to a first access line of an array of memory cells and configured to store a first element; a second group of memory cells coupled to a second access line of the array of memory cells and configured to store a second element; and …


a first group of memory cells coupled to a first access line and configured to store a first element;  


a second group of memory cells coupled to a second access line and configured to store a second element; …


… a controller coupled to the sensing circuitry and configured to use the sensing circuitry to compare the first element with the second element by performing a number of AND operations, OR operations, SHIFT operations, and INVERT operations without transferring data via an input/output (I/O) line.

10.  An apparatus comprising: 

a first group of memory cells coupled to a first access line and to a number of sense lines and configured to store a first element; a second group of memory cells coupled to a second access line and to the number of sense lines and configured to store a second element; …



	Regarding claim 18, 9,830,999 does not disclose:
… a plurality of sense amplifiers coupled to respective columns of the array corresponding to the first group of memory cells and the second group of memory cells; and …

However, Norman discloses:
… a plurality of sense amplifiers coupled to respective columns of the array corresponding to the first group of memory cells and the second group of memory cells (see Norman, Fig 3 item 110 and 129: comparator 110 connected to memory 104 via DMA 120, and connected to cell array 216 via interface 114, and see Col 9 lines 35-52: control engine 130 of controller 129, and asserts internal control signals to appropriate components of controller 129 (including control engine 130) as required to implement each memory operation specified by each control signal from host processor 2. Among the internal control signals asserted by interface 102 are enable/disable signals (as well as presets) which are asserted (from control engine 130) to comparator circuit 110, and see Fig 4, Col 17 lines 43-60: a multi-chip embodiment of the inventive flash memory system, including identical nonvolatile memory arrays 316, 416, and 516 (each implemented as a separate integrated circuit) and controller 129'. Controller 129' is programmed to control memory operations of any selected one of arrays 316, 416, and 516, and to process a sector of data to be written to any selected one of arrays 316, 416, and 516); and …



Regarding claim 30, 9,830,999 does not disclose:
… a plurality of sense amplifiers coupled to respective columns of the array of memory cells corresponding to the first and second groups of memory cells; and 
a controller configured to control a plurality of compute components coupled to the plurality of sense amplifiers to compare the first element to the second element.

However, Norman discloses:
… a plurality of sense amplifiers coupled to respective columns of the array of memory cells corresponding to the first and second groups of memory cells (see Norman, Fig 3 item 110 and 129: comparator 110 connected to memory 104 via DMA 120, and connected to cell array 216 via interface 114, and see Col 9 lines 35-52: control engine 130 of controller 129, and asserts internal control signals to appropriate components of controller 129 (including control engine 130) as required to implement each memory operation specified by each control signal from host processor 2. Among the internal control signals asserted by interface 102 are enable/disable signals (as well as presets) which are asserted (from control engine 130) to comparator circuit 110, and see Fig 4, Col 17 lines 43-60: a multi-chip embodiment of the inventive flash memory system, including identical nonvolatile memory arrays 316, 416, and 516 (each implemented as a separate integrated circuit) and controller 129'. Controller 129' is programmed to control memory operations of any selected one of arrays 316, 416, and 516, and to process a sector of data to be written to any selected one of arrays 316, 416, and 516); and 
a controller configured to control a plurality of compute components coupled to the plurality of sense amplifiers to compare the first element to the second element (see Norman, Fig 1, Fig 6, Col 9 line 53 – Col 10 line 21: comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104.  The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0).  If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low.  The low output of NAND 408 is presented to the J input of JK register 410.  The controller will then generate a clock sampling the compare condition, as determined by the logic level of the J input.  If the J is low (the two bytes match each other), the JK register will remain clear indicating that the data has compared. The controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer memory 104, again repeating the compare and sample operation. If any of the bytes of data read from flash memory 216 miscompares with a corresponding one of the bytes of write data in buffer 104, the J input of circuit 410 will be driven to a logic high and the JK register will toggle to the set state when sampled by the compare clock.  Once the JK register becomes set, it will remain set indicating a miscompare has occurred).

9,830,999 and Norman are analogous arts, because they are about memory circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of 9,830,999, with the feature of Norman described above, with the motivation to improve flash memory systems, as disclosed by Norman in Col 4 lines 20-22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lee et al. (9037929, pub. Mar. 8, 2012) discloses a memory array in which an error bit check circuit is configured to perform a first error bit check operation for comparing a number of error bits of data not identical with the input data with a number of correctable error bits and perform a second error bit check operation for comparing the number of the error bits with a reference number of error bits for replacement determination after performing the first error bit check operation 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111